     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 1 of 10 Page ID #:1




 1
      Amy L. Bennecoff Ginsburg (275805)
      Kimmel & Silverman, P.C.
 2    30 East Butler Pike
 3    Ambler, PA 19002
      Telephone: 215-540-8888
 4
      Facsimile: 877-788-2864
 5    aginsburg@creditlaw.com
      Attorney for Plaintiff
 6

 7

 8
                      UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10                               ) Case No.:
      RAJESH ANNE,               )
11
                                 ) COMPLAINT
12             Plaintiff,        )
                                 )   1. MASSACHUSETTS NEW
13
                                 )      CAR LEMON LAW, M.G.L.
14                   v.          )      CH. 90 § 7N 1/2
15
                                 )   2. BREACH OF EXPRESS
                                 )      WARRANTY UNDER THE
16                               )      MAGNUSON-MOSS
17    AMERICAN HONDA MOTOR, CO., )      WARANTY ACT;
                                 )   3. BREACH OF IMPLIED
18
                  Defendant.     )      WARRANTY OF
19                               )      MERCHANTABILITY
                                 )      UNDER THE MAGUNSON-
20
                                 )      MOSS WARRANTY ACT
21                               )   4. BREACH OF EXPRESS
22
                                 )      WARRANT UNDER THE
                                 )      CALIFORNIA UCC
23                               )   5. BREACH OF IMPLIED
24                               )      WARRANTY UNDER THE
                                 )      CALIFORNIA UCC
25

26

27

28


                                           -1-

                                      COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 2 of 10 Page ID #:2




 1
                                        COMPLAINT

 2          Plaintiff, Rajesh Anne (“Plaintiff”), by and through his attorneys, KIMMEL
 3
      & SILVERMAN, P.C., allege and complain as follows:
 4

 5                                     BACKGROUND
 6
            1. Plaintiff is an individual residing in the City of Newbury Park, Ventura
 7

 8
      County, in the State of California.

 9          2. Defendant AMERICAN HONDA MOTOR, CO. (hereinafter referred to
10
      as “Manufacturer”) is a corporation doing business in Ventura County in State of
11

12    California, and, at all times relevant herein, was/is engaged in the manufacture,
13
      sale, distribution, and/or importing of Honda motor vehicles and related
14

15
      equipment.

16          3. Plaintiff is informed and believes, and thereon alleges, that at all times
17
      herein mentioned, Defendant acted through its agents, servants, and/or employees.
18

19    Plaintiff is informed and believes, and thereon alleges, that in doing the things
20
      hereinafter alleged Defendant’s agents, servants, and/or employees were acting in
21

22
      the course and scope of their employment as such agents, servants, and/or

23    employees, and with the permission, consent, knowledge, and/or ratification of
24
      Defendant, principals, and/or employers.
25

26                              FACTUAL ALLEGATIONS
27
            4.     Before September of 2019, Defendant manufactured and/or distributed
28


                                               -2-

                                            COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 3 of 10 Page ID #:3




 1
      into   the   stream    of   commerce     a     new   2019    Honda    CR-V,     VIN

 2    2HKRW2H86KH647956 (hereinafter referred to as the “Vehicle”).
 3
             5.    Plaintiff purchased the Vehicle from Defendant’s authorized
 4

 5    dealership on or around September of 2019 in Everett, Massachusetts.
 6
             6.    The subject Vehicle was/is a “motor vehicle” under Massachusetts
 7

 8
      New Car Lemon Law.

 9           7.    Along with the purchase of the Vehicle, Plaintiff received written
10
      warranties and other express and implied warranties including, but not limited to,
11

12    warranties from the Manufacturer that the Vehicle and its components would be
13
      free from all defects in material and workmanship; that the Vehicle would be fit
14

15
      for the ordinary purposes for which it was intended; that the Vehicle would

16    confirm to the promises and affirmations of fact made; that Defendant would
17
      perform any repairs, alignments, adjustments, and/or replacements of any parts
18

19    necessary to ensure the Vehicle was free from any defect in material and
20
      workmanship; that Defendant would maintain the utility of the Vehicle for three
21

22
      years or 36,000 miles pursuant to the basic warranty, five years or 60,000 miles

23    drivetrain warranty, and would conform the Vehicle to the applicable express
24
      warranties. A copy of the written warranty is in possession of the Defendant.
25

26           8. Plaintiff has duly performed all the conditions on Plaintiff part under the
27
      purchase agreement and under the express and implied warranties given to the
28


                                               -3-

                                          COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 4 of 10 Page ID #:4




 1
      Plaintiff, except insofar as the acts and/or omissions of the Defendant prevented

 2    and/or excused such performance.
 3
            9.      Plaintiff has delivered the Vehicle to the Manufacturer’s authorized
 4

 5    service and repair facilities, agents and/or dealers on several separate occasions
 6
      resulting in the Vehicle being out of service by reason of repair of
 7

 8
      nonconformities.

 9          10.     Each time Plaintiff delivered the nonconforming Vehicle to a
10
      Manufacturer-Authorized service and repair facility, Plaintiff notified Defendant,
11

12    of the defects, malfunctions, misadjustments, and/or nonconformities existent with
13
      the Vehicle and demanded that Manufacturer or its representatives repair, adjust,
14

15
      and/or replace any necessary parts to conform the Vehicle to the applicable

16    warranties.
17
            11. Each time Plaintiff delivered the nonconforming Vehicle to a
18

19    Manufacturer-authorized service and repair facility, Defendant through its
20
      authorized service facility represented to Plaintiff that they could and would
21

22
      conform the Vehicle to the applicable warranties, that in fact they did conform the

23    Vehicle to said warranties, and that all the defects, malfunctions, misadjustments,
24
      and/or nonconformities have been repaired; however, Manufacturer or its
25

26    representatives failed to conform the Vehicle to the applicable warranties because
27
      said defects, malfunctions, misadjustments, and/or nonconformities continue to
28


                                              -4-

                                          COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 5 of 10 Page ID #:5




 1
      exist even after a reasonable number of attempts to repair was given.

 2                            FIRST CAUSE OF ACTION
 3    (Violation of the Massachusetts New Car Lemon Law, M.G.L. ch. 90 §7N 1/2)
 4
            12.    Plaintiff realleges each and every paragraph (1-11) and incorporate
 5
      them by this reference as though fully set forth herein.
 6

 7          13.    Defendant, through its authorized repair agent(s), made three or more
 8
      repair attempts to address the same general defect in the Vehicle, without success
 9

10          14.    Upon its failure to repair the Vehicle in three repair attempts, in
11
      addition to one final repair attempt, Defendant failed to offer Plaintiff a
12
      substitution of collateral or repurchase of the Vehicle.
13

14          15.     Defendant failed to provide Plaintiff with accurate warranty receipts
15
      of each and every repair attempted on the Vehicle.
16

17          16.    Defendant sold Plaintiff a defective vehicle that has never met the
18
      original purpose of “dependable, reliable and safe transportation,” and has
19
      hindered Plaintiff with consistent malfunctions and impairments of use.
20

21          17.   Due to Defendant’s violation(s) of the M.G.L. ch. 90 §7N1/2, Plaintiff
22
      has incurred damage as a result.
23

24                          SECOND CAUSE OF ACTION
           (Breach of Written Warranty Under Magnuson-Moss Warrant Act)
25

26          18.    Plaintiff herein realleges each and every paragraph (1-17) and
27
      incorporate them by this reference as though fully set forth herein.
28


                                               -5-

                                           COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 6 of 10 Page ID #:6




 1
              19.   Plaintiff are each a “Consumer” as defined in the Magnuson-Moss

 2    Warranty Act (hereinafter referred to as the “Warranty Act”) 15 U.S.C. §2301(3).
 3
              20. The Seller is a “Supplier” and “Warrantor” as defined by the Warranty
 4

 5    Act, 15 U.S.C. §2301(4), (5).
 6
              21. The Manufacturer is a “Supplier” and “Warrantor” as defined by the
 7

 8
      Warranty Act, 15 U.S.C. §2301(4), (5).

 9            22. The Vehicle is a “Consumer Product” as defined in the Warranty Act,
10
      15 U.S.C. §2301(1).
11

12            23. The Vehicle was manufactured, sole, and leased/purchased after July 4,
13
      1975.
14

15
              24. The express warranty given by the Manufacturer pertaining to the

16    Vehicle is a “Written Warranty” as defined in the Warranty Act, 15 U.S.C.
17
      §2301(6).
18

19            25. The Seller is an authorized dealership/agent of the manufacturer
20
      designated to perform repairs on Vehicles under the Manufacturer’s warranties.
21

22
              26. The above-described actions (failure to repair and/or properly repair the

23    above-mentioned defects, etc.), including failure to honor the written warranty,
24
      constitute a breach of the written warranty by the Manufacturer actionable under
25

26    the Warranty Act, 15 U.S.C. §2301(d)(1), (2).
27
              27. As a direct result of the Manufacturer’s acts and/or omissions, Plaintiff
28


                                                -6-

                                           COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 7 of 10 Page ID #:7




 1
      has suffered damages as set forth herein. Therefore, Plaintiff is entitled to a

 2    judgment and the following relief against Defendant: (1) A declaration that
 3
      acceptance has been properly revoked by Plaintiff and for damages incurred in
 4

 5    revoking acceptance; (2) A refund of the purchase price paid by Plaintiff for the
 6
      Vehicle; (3) Cancellation of Plaintiff’ retail installment contract and payment in
 7

 8
      full of the balance of same; (4) Consequential, incidental, and actual damages to

 9    be proved at trial; (5) Costs and expenses including actual attorneys’ fees
10
      reasonably incurred; (6) Prejudgment interest at the legal rate; and (7) Such other
11

12    relief the Court deems appropriate.
13
                             THIRD CAUSE OF ACTION
14         (Breach of Implied Warranty Under Magnuson-Moss Warrant Act)
15
            28.    Plaintiff realleges each and every paragraph (1-27) and incorporate
16

17    them by this reference as though fully set forth herein.
18
            29.    The above-described actions on the part of Defendant constitute a
19
      breach of implied warranty of merchantability actionable under the Warranty Act,
20

21    15 U.S.C. §2301(7), §2308, §2310(d)(1), (2).
22
            30.    As a direct result of the Defendant’s acts and/or omissions, Plaintiff
23

24    has suffered damages as set forth herein. Therefore, Plaintiff are entitled to
25
      judgment against all Defendant declaring acceptance has been properly revoked by
26
      Plaintiff and for damages incurred in revoking acceptance, for a refund of the
27

28    purchase price paid by Plaintiff for the Vehicle, for cancellation of Plaintiff’s retail

                                                -7-

                                            COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 8 of 10 Page ID #:8




 1
      installment contract and for payment in full by Defendant on the balance of the

 2    installment contract, for consequential, incidental, and actual damages, for costs,
 3
      prejudgment interest at the legal rate, for actual attorneys’ fees reasonably
 4

 5    incurred, and such other relief the Court deems appropriate.
 6
                              FOURTH CAUSE OF ACTION
 7                        (Breach of Express Warranty under the
 8
                           California Uniform Commercial Code)

 9          31.    Plaintiff herein re-alleges each and every paragraph (1-30) and
10
      incorporates them by this reference as though fully set forth herein.
11

12          32.    The California Uniform Commercial Code provides any affirmation
13
      of fact or promise made by the seller to the buyer which relates to the goods and
14

15
      becomes part of the basis of the bargain creates an express warranty that the goods

16    shall conform to the affirmation or promise. Cal. Com. Code § 2313 (1)(a).
17
            33.    The warranty given by the Manufacturer pertaining to the Vehicle is
18

19    an “Express Warranty” as defined by Cal. Com. Code § 2313 (1)(a).
20
            34.    The above-described actions (failure to repair and/or properly repair
21

22
      the above-mentioned defects, etc.), including failure to honor the written warranty,

23    constitute a breach of the written warranty by the Manufacturer actionable under
24
      the California Uniform Commercial Code.
25

26

27

28


                                               -8-

                                          COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 9 of 10 Page ID #:9




 1
                                 FIFTH CAUSE OF ACTION
                           (Breach of Implied Warranty under the
 2                          California Uniform Commercial Code)
 3
            35.     Plaintiff herein re-alleges each and every paragraph (1-34) and
 4

 5    incorporates them by this reference as though fully set forth herein.
 6
            36.     The California Uniform Commercial Code provides a warranty that
 7

 8
      the goods shall be merchantable is implied in a contract for their sale if the seller is

 9    a merchant with respect to goods of that kind. Under this section the serving for
10
      value of food or drink to be consumed either on the premises or elsewhere is a
11

12    sale. Cal. Com. Code § 2314(1).
13
            37.     Further, in order for goods to be merchantable they must be fit for
14

15
      the ordinary purposes for which such goods are used. Cal. Com. Code §

16    2314(2)(c).
17
            38.     The above-described actions on the part of Defendant constitute a
18

19    breach of implied warranty of merchantability actionable under the California
20
      Uniform Commercial Code.
21

22

23          WHEREFORE, Plaintiff, RAJESH ANNE, respectfully prays for a judgment
24
      against all Defendant, and each of them, as follows:
25

26             a. For replacement or restitution, according to proof;
27
               b. For incidental damages, according to proof;
28


                                                -9-

                                           COMPLAINT
     Case 2:21-cv-01932-DMG-AGR Document 1 Filed 03/02/21 Page 10 of 10 Page ID #:10




 1
               c. For consequential damages, according to proof;

 2             d. For actual attorney’s fees, reasonably incurred;
 3
               e. For costs of suit and expenses, according to proof;
 4

 5             f. For the difference between the value of the Vehicle as accepted and
 6
                  the value the Vehicle would have had if it had been as warranted;
 7

 8
               g. For remedies provided in Chapters 6 and 7 of Division 2 of the

 9                Commercial Code;
10
               h. For pre-judgment interest at the legal rate;
11

12             i. For other relief the Court deems appropriate.
13

14

15
                                            RESPECTFULLY SUBMITTED,

16                                          KIMMEL & SILVERMAN, P.C..
17
        DATED: 03/02/2021                   By: /s/ Amy L. Bennecoff Ginsburg
18
                                            Amy L. Bennecoff Ginsburg
19                                          Kimmel & Silverman, P.C
                                            30 East Butler Pike
20
                                            Ambler, PA 19002
21                                          Telephone: (215) 540-8888
22
                                            Facsimile (215) 540-8817
                                            Email: teamkimmel@creditlaw.com
23

24

25

26

27

28


                                              - 10 -

                                          COMPLAINT
